21-30107-hcm Doc#50 Filed 04/21/21 Entered 04/21/21 12:11:29 Main Document Pg 1 of 4




                             IN THE UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF TEXAS
                                         EL PASO DIVISION

   IN RE:                                              §
                                                       §          Case No. 21-30107-hcm
   PDG PRESTIGE, INC.,                                 §          Chapter 11
                                                       §
               Debtor.                                 §
                                                       §
   DENNIS CRIMMINS,                                    §
                                                       §
               Plaintiff,                              §
                                                       §
   v.                                                  §          Adversary No.:
                                                       §
   MICHAEL J. DIXSON,                                  §
   PDG, INC., and PDG PRESTIGE, INC.,                  §
                                                       §
               Defendants.                             §

                                          NOTICE OF REMOVAL

   TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUDGE:

               Please take notice that, pursuant to 28 U.S.C. §1452(a), Fed. R. Bank. 9027 and Local R.

   Bank. P. 9027, Plaintiff and Creditor DENNIS CRIMMINS (“Plaintiff” or “Crimmins”) removes

   this action entitled Dennis Crimmins v. Michael J. Dixson, PDG, Inc., and PDG Prestige, Inc.,

   Case No. D-307-CV-2020-01698, pending in the Third Judicial District Court, County of Dona

   Ana, State of New Mexico (the "Action"), to the United States Bankruptcy Court for the Western

   District of Texas, El Paso Division. In support of its Notice of Removal, Plaintiff respectfully

   states as follows:

                                          I.     INTRODUCTION

               1.      State Court Action. Plaintiff Dennis Crimmins commenced this action by filing a

   complaint for fraud, fraudulent transfer, and breach of contract (hereinafter referred to as the

   “Complaint”) on April 20, 2020 in the Third Judicial District Court of the County of Dona Ana,



   1202244.1
21-30107-hcm Doc#50 Filed 04/21/21 Entered 04/21/21 12:11:29 Main Document Pg 2 of 4




   State of New Mexico. The case was docketed as Case No. D-307-CV-2020-01698 and styled:

   Dennis Crimmins v. Michael J. Dixson, PDG, Inc., and PDG Prestige, Inc. A true and correct copy

   of the First Amended Complaint is attached hereto as Exhibit A.

               2.   Bankruptcy Case. On February 15, 2021, Defendant and Debtor PDG Prestige, Inc.

   filed its voluntary petition for relief in the United States Bankruptcy Court for the Western District

   of Texas, bearing the cause number 21-30107-hcm. [Doc. #1].

                                     II.    BASIS FOR REMOVAL

               3.   Bankruptcy Court Jurisdiction. Under 28 U.S.C. § 1334 and 28 U.S.C. § 1452(a),

   Fed. R. Bank. R. 9027, and Local R. Bank P. 9027, this case is removable to this Court as an

   adversary proceeding. The Bankruptcy Court has jurisdiction of this proceeding under 28 U.S.C.

   §1334, because the Action is related to the Bankruptcy Case and a core proceeding. The real

   property at issue in Plaintiff’s fraudulent transfer cause of action against Debtor is the sole-asset

   listed in Debtor’s schedules.

               4.   This Action is a core proceeding under 28 U.S.C. §157(b)(2)(A), (B), (H), (I) and

   (0). Therefore, Plaintiff files this Notice of Removal.

               5.   This Notice of Removal is filed within ninety (90) days after the order for relief in

   the case was filed and is therefore timely filed under Fed. R. Bank. P. 9027(a)(2)(A).

               6.   The Plaintiff consents to the entry of a final order or judgment by the United States

   Bankruptcy Judge.

               7.   The Notice of Removal includes a copy of the Case Summary (i.e. docket) and true

   and correct copies of all live pleadings and process that were filed in the Action as required by

   Fed. R. Bank. P. 9027(1) and Local R. Bank. P. 9027.




   1202244.1
21-30107-hcm Doc#50 Filed 04/21/21 Entered 04/21/21 12:11:29 Main Document Pg 3 of 4




               8.    Notice. Concurrent with the filing of this notice, Plaintiff is serving this notice upon

   Defendants’ counsel and filing a copy of the notice with the Clerk of Court for the County of Doña

   Ana, New Mexico.

               FOR THESE REASONS, DENNIS CRIMMINS, Plaintiff and creditor, in conformity with

   the requirements set forth in 28 U.S.C. § 1452, Fed. R. Bank. P. 9027, and Local R. Bank. P. 9027

   requests the removal of the action from the Third Judicial District Court, Dona Ana County, New

   Mexico, Case No. D-307-CV-2020-01698, to the United States Bankruptcy Court for the Western

   District of Texas, El Paso Division. Plaintiff respectfully requests all other relief to which he may

   be justly entitled.

                                                    Respectfully submitted,

                                                    ScottHulse PC
                                                    One San Jacinto Plaza
                                                    201 E. Main Dr., Suite 1100
                                                    El Paso, Texas 79901
                                                    (915) 533-2493
                                                    (915) 546-8333 (Facsimile)


                                                    By:     /s/ James M. Feuille
                                                            CASEY S. STEVENSON
                                                            State Bar No. 24041975
                                                            JAMES M. FEUILLE
                                                            State Bar No. 24082989
                                                            Attorneys for Dennis Crimmins




   1202244.1
21-30107-hcm Doc#50 Filed 04/21/21 Entered 04/21/21 12:11:29 Main Document Pg 4 of 4




                                    CERTIFICATE OF SERVICE

          I hereby certify that on the 21st day of April, 2021, I electronically filed the foregoing with
   the Clerk of Court using the CM/ECF system. I further certify that I have sent a copy of the
   foregoing to Debtor’s counsel, on this the 21st day of April, 2021.

               Jeff Carruth
               WEYCER, KAPLAN, PULASKI, & ZUBER, PC
               3030 Matlock Road, Suite 201
               Arlington, Texas 76105
               jcarruth@wkpz.com

               David P. Lutz
               Martin & Lutz, P.C.
               P.O. Drawer 1837
               Las Cruces, NM 88004-1837
               dplutz@qwestoffice.net
               State Court Counsel


                                                   /s/ James M. Feuille
                                                  JAMES M. FEUILLE




   1202244.1
